MISONIX, INC.

1938 New Highway

Farmingdale, NY 11735

 

  July 1, 2014

Mr. Michael A. McManus, Jr.

100 White Plains Road

Bronxville, NY 10708

 

Dear Mr. McManus:

 

Reference is hereby made to the (i) Letter Agreement, dated as of July 1, 2012,
by and between MISONIX, INC. (the “Company”) and Michael A. McManus, Jr. with
respect to options to purchase shares of the Company’s common stock, par value
$.01 per share (“Common Stock”), granted to you by the Company pursuant to the
Company’s (x) 2005 Employee Equity Incentive Plan and (y) 2009 Employee Equity
Incentive Plan (the “2005/2009 Letter”); and (ii) Letter Agreement, dated as of
July 1, 2012, by and between the Company and Michael A. McManus, Jr. with
respect to options to purchase shares of Common Stock granted to you by the
Company pursuant to the Company’s (x) 1998 Employee Stock Option Plan and (y)
2001 Employee Stock Option Plan (the “1998/2001 Letter” and with the 2005/2009
Letter, the “Letter Agreements”).

 

The Company and you are today entering into a new employment agreement (the “New
Employment Agreement”). Each of the Letter Agreements makes reference to the
Employment Agreement, dated September 11, 2012 and effective as of July 1, 2012
(the “Prior Employment Agreement”). The Compensation Committee of the Board of
Directors of the Company has determined that the terms and conditions of the
Letter Agreements should continue to apply to the Company and you during the
term of the New Employment Agreement. Accordingly, all references in the Letter
Agreements to the Prior Employment Agreement shall be deemed to be references to
the New Employment Agreement.

 

Except with respect to the foregoing change, the Letter Agreements shall remain
in full force and effect.

 

Kindly evidence your agreement with the foregoing by signing where indicated
below and returning the signed copy of this letter to the undersigned.

 

  Sincerely yours,       MISONIX, INC.       By: /s/ Richard A. Zaremba    
Name: Richard A. Zaremba     Title: Senior Vice President and       Chief
Financial Officer

 

ACCEPTED AND AGREED TO AS OF   THE DATE FIRST SET FORTH ABOVE:       /s/ Michael
A. McManus   Michael A. McManus, Jr.  

 

 

 